DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference characters have been used to designate multiple elements.
Reference character “6” has been used to designate both a “longitudinal direction” and a “gripping means” as discussed on page 9, line 27 and page 11, line 1, respectively.
Reference character “17” has been used to designate both “first outer wall of the first element” and “first outer wall of the first mold half” as described on page 10, lines 10-12.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“longitudinal direction” with reference character “6” as discussed on page 9, line 27.
“cam” with reference character “7” as discussed on page 11, lines 2-16.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 12, reference character “22”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Objections
The following claims are objected to because of the following informalities:
Claim 1, “mould cavity” should read --mold cavity-- for consistency.
Claim 1, “and wherein the adjusting means comprise gripping means” should read --and wherein the adjusting means further comprises gripping means--.
Claim 8, “the first and second sets of adjusting slats” should read --the first and second sets of the plurality of adjusting slats-- for consistency.
Claim 9, “the first and second sets of adjusting slats between the the adjusting slats of the first and second sets of adjusting slats” should read --the first and second sets of the plurality of adjusting slats between the adjusting slats of the first and second sets of the plurality of adjusting slats--.
Claim 12
Claim 12, “at least one a recess” should read --at least one recess--, by deleting the recitation “a”.
Claim 15, “The device in that Claim 1” should read --The device according to claim 1-- for consistency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1, “gripping means” with the functional language of “for gripping and moving a number of the plurality of adjusting slats to adjust a position of the stop” is interpreted as electrically driven cams, or pneumatically driven brackets (figure 9, elements 10, 11) as discussed on page 10, lines 2-16 of the specification.
Claim 13, “displacement means” with the functional language of “for moving the first mold have relative to the second mold half” is interpreted as an electrically driven screw as discussed on page 10, lines 18-24.

Regarding claims 9 and 11, the examiner acknowledges the special definition of the term “whole” as a set of adjustable slats that move together as defined in page 4, lines 28-30 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The disclosure as originally filed does not provide support for claim 2 limitation “wherein the gripping means are provided to move the plurality of adjusting slats in a height direction” while taking into consideration claim 1 limitation “the adjusting means comprising a plurality of adjusting slats that are arranged movably in the longitudinal direction on the holder”. The disclosure discusses the subject matter of claim 2 on page 8, lines 18-31, and the subject matter of claim 1 on page 9, lines 1-13. The specification indicates that claim 1 and claim 2 are two different embodiments (page 8, lines 18-19, “first embodiment”; page 9, lines 1-2, “second embodiment”), where the disclosure does not provide sufficient detail for combining the specific embodiments of the device as claimed in claims 1 and 2. Therefore, one of ordinary skill in the art cannot reasonably conclude that the inventor has possession of the claimed invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure as originally filed does not provide support for claim 10 limitation “wherein the first mold half is not moveable relative to the holder” while taking into consideration claim 1 limitation “the first and the second mold halves are arranged moveably in said transverse direction on the holder”. The disclosure discusses the subject matter of claim 10 on page 5, lines 3-10, and the subject matter of claim 1 on page 10, lines 10-17. The specification indicates that claim 1 and claim 10 are two different embodiments (page 5, line 3, “in an alternative embodiment of the device”), where the disclosure does 

Regarding claims 2, 3, 10, and 11, examiner notes that no art has been applied to said claims; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “which in each case”, it is unclear if said recitation is setting forth a conditional limitation, or it is meant to further define previously set forth elements.
Claim 1 recites “and which
Claim 1 recites “said second extension of the second elements between them” and “said first extension of the first elements between them”. It is unclear what previously set forth elements recitations “them” are referring to.
Claim 1 recites “wherein said first outer walls of the first elements of the first mold half together form a first outer wall of the first mold half”. It is unclear what elements the recitation “together” is referring to. It is noted that claim 1 also recites “the outer walls of the second elements of the second mold half together form a second outer wall”, which should be addressed accordingly.
Claim 1 recites “such that they can be shifted relative to each other”, it is unclear what elements recitations “they” and “each other” are referring to.
Claim 2 recites “wherein the gripping means are provided to move the plurality of adjusting slats in a height direction”, which indicates that the slats are movable in a height/vertical direction. However, claim 1 sets forth “the adjusting means comprising a plurality of adjusting slats that are arranged movably in the longitudinal direction on the holder”, which contradicts the recitation of claim 2. Therefore, it is unclear if the slats are movable in both vertical and longitudinal directions, or only one of vertical and longitudinal directions.
Claim 4 recites “the corresponding outer walls of the mold elements
Claim 4 recites “the gripping means are configured to move the adjusting slats”. It is unclear if recitation “the adjusting slats” is meant to refer to the “plurality of adjusting slats” of claim 1 or “a number of the plurality of adjusting slats” of claim 1.
Claim 6 recites “which respectively serve as a first stop and a second stop and a second stop for the first and the second outer wall of the corresponding mold half”. Regarding recitation “which respectively”, it is unclear what element said recitation is referring to, i.e. the first and second inner wall, or first stop and second stop.
Claim 6 recites “…if none of the plurality of adjust slats serves as stop for the corresponding outer wall.”
The metes and bounds of the “if” statement are unclear, i.e. it is unclear if the “if” statement is meant to indicate that all the preceding limitations of the “if” statement are not applicable to the claimed device - if the “if” statement is not satisfied.
Regarding recitation “serves”, it is unclear if said recitation is meant to refer to the displacement of the plurality of adjusting slats from claim 1.
Regarding recitation “stop”, it is unclear if said recitation is meant to refer to the stop set forth in claim 1.
Regarding recitation “the corresponding outer wall”, it is unclear if said recitation is meant to refer to the corresponding outer wall of the corresponding mold half” from claim 1, or it is meant to refer to the first and second outer walls of the first and second elements, respectively.
Claim 7 recites “wherein the first set serves as a stop for the first outer wall and the second set serves as a stop for the second outer wall”. Regarding recitations “stop”, it is unclear if said recitations are meant to refer to, and further define the previously set forth “first stop” and “second stop” of claim 6. Regarding recitations “first outer wall” and “second outer wall”, it is 
Claim 8 recites “wherein the adjusting slats in the first and second sets of adjusting slats touch each other”. The metes and bounds of the phrase “touch each other” is unclear, i.e. the adjusting slats in the first set contact the adjusting slats in the second set, or the adjusting slats of the first set are in contact with each other and the adjusting slats of the second set are in contact with each other.
Claim 9 recites “wherein the adjusting slats of the first and second sets of adjusting slats that are located between… the adjusting slats of the first and second sets of adjusting slats that serve as a stop for the corresponding outer wallz and the adjusting slat which touches the corresponding inner wall, form a whole.”
Regarding recitation “the adjusting slats” of the first and second sets that are located between adjusting slats that serve as stops lacks antecedent basis.
Regarding recitation “the adjusting slats” of the first and second sets that serve as a stop lack antecedent basis.
Regarding recitation “a stop”, it is unclear if said recitation is meant to refer to the stop set forth in claim 1, or to the first and second stops as set forth in claim 7.
Regarding recitation “the corresponding outer wall”, it is unclear if said recitation is meant to refer to the first and second outer walls of the first and second elements, the first and second outer walls of the first and second mold halves.
Regarding recitation “the adjusting slat which touches the corresponding inner wall”, it is unclear if recitation “the adjusting slat” is meant to refer any of the previously set forth slats, or set forth a new slat.
Regarding recitation “form a whole”, it is unclear a whole of what is being formed, i.e. a whole set, whole piece, whole body. Furthermore, it is unclear what elements form a whole.
Claim 10 recites “wherein the first mold half is not moveable relative to the holder”, which indicates that the first mold half is fixed with respect to the holder. However, claim 1 sets forth “the first and the second mold halves are arranged moveably in said transverse direction on the holder”, which contradicts the recitation of claim 10. Therefore, it is unclear if the first mold half is moveable, or fixed with respect to the holder.
Claim 10 recites “wherein the first outer wall always touches said first inner wall”. Regarding recitation “the first outer wall”, it is unclear if recitation “the first outer wall” is meant to refer to the first outer wall of the first element, or first outer wall of the first mold half.
Claim 11 recites “whereby the adjusting slats between the adjusting slat which serves as a stop for the second outer wall and the adjusting slat which touches the second wall form a whole”.
Regarding “the adjusting slats” between the adjusting slat which serves as a stop and the adjusting slat that contacts the second wall lacks antecedent basis. Similarly, “the adjusting slat” that serves as a stop lacks antecedent basis, and “the adjusting slat” that contacts the second wall lacks antecedent basis.
Regarding recitation “a stop”, it is unclear if said recitation is meant to refer to the stop set forth in claim 1, or one of first and second stops set forth in claim 6.
Regarding recitation “the second wall”, it is unclear if said recitation is meant to refer to the previously set forth second inner wall, or one of previously set forth second outer wall.
Regarding recitation “form a whole”, it is unclear a whole of what is being formed, i.e. a whole set, whole piece, whole body. Furthermore, it is unclear what elements form a whole.
Claim 14 recites “wherein the displacement means… are configured to engage slots provided in at least one of the first and second mold halves”, where claim 13 previously had set forth “displacement means for moving the first mold have relative to the second mold half”, which indicates engagement of the displacement means with the first mold half, in order to move the first mold half relative to the second mold half. Therefore, it is unclear if claim 14 is meant to indicate that the displacement means engages with the first mold half.
Claim 15 recites “which are oriented in the longitudinal direction and which are configured to attach to the first and second mold elements.”
Regarding recitations “which”, it is unclear what elements said recitations are referring to, i.e. what element is oriented in the longitudinal direction, what element is configured to attach the first and second mold elements. It is noted that axes are arbitrary lines that do not have physical structures, which makes it unclear if the claimed first and second axes are configured to attach to the first and second mold elements.
Regarding recitation “the first and second mold elements”, it is unclear if said recitation is meant to refer to the previously set forth first elements, second elements, or first and second mold halves, or it is meant to set forth new elements, which lacks antecedent basis.
Claim 16 recites “A system comprising at least two interconnected devices according to claim 1, wherein the pluralities of the adjusting slats
Regarding recitation “A system”, it is unclear if claim 16 is meant to claim a new system including the device of claim 1, or it is meant to further define the device of claim 1.
Regarding recitation “at least two interconnected devices”, it is unclear if recitation “devices” is meant to refer to the device set forth in claim 1, or it is meant to set forth a new device.
Regarding recitation “the plurality of the adjusting slats”, it is unclear if said recitation is meant to refer to the previously set forth plurality of adjusting slats of claim 1, or it is meant to set forth new slats, which lacks antecedent basis because slats of element “at least two interconnected devices” were not previously set forth.
During examination, claim 16 is interpreted as --a system comprising at least two of the devices according to claim 1, wherein the plurality of the adjusting slats of the at least two of the devices are interconnected b connecting elements--.
Claim 17 recites “a grip configured to move the plurality of adjusting slats in the lateral direction”. It is unclear if recitation “the lateral direction” is meant to refer to one of previously set forth longitudinal or transverse directions, or it is meant to set forth a new direction, which lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (hereinafter Baldwin; US 5249452 A) in view of He et al. (hereinafter He; CN 101934319 A).
Regarding claim 1, Baldwin discloses a device (figure 1, element 10) for bending material (20), comprising:
a mold (16) comprising a first and a second mold half (24, 26), which in each case extend in a longitudinal direction of the device (figure 2) and which together enclose a mold cavity extending in the longitudinal direction (figure 2, i.e. a longitudinal mold cavity formed between forming surface (60)); and
a holder (figure 1, element 28) configured for supporting the mold (figure 1, i.e. the holder (28) supports the mold (16));
wherein the first and the second mold halves are arranged moveably in said transverse direction on the holder (figure 1 and column 2, lines 47-50, i.e. a positioning means (30) 
wherein the device further comprises adjusting means for adjusting the width of the mold cavity (figures 1 and 2, i.e. and adjusting means (64, 66, 94)), the adjusting means comprising a plurality of adjusting slats (68) that are arranged movably in the longitudinal direction on the holder at a level of the outer wall of at least one of the mold halves (figures 2 and 5 and column 3, lines 34-38, i.e. a selected number of slats are adjusted longitudinally at a level of the outer walls (62) of the mod halves (24, 26)), wherein each of the plurality of adjusting slats is configured to be displaced to form a stop for the corresponding outer wall of the corresponding mold half (figures 1 and 2 and column 2, lines 36-39), and
 wherein the adjusting means comprise gripping means (figure 5, element 94) for gripping and moving a number of the plurality of adjusting slats to adjust a position of the stop (column 3, lines 30-38).
Baldwin discloses an integral first mold half and an integral second mold half (figure 2, i.e. each mold half (24, 26) is a single piece), Baldwin does not disclose the first and second mold halves comprising a set of alternatingly parallel elements.
However, in the same field of endeavor, He teaches an adjustable mold device (figure 2) having first and second mold halves (10, 11), wherein the first mold half comprises a set of parallel first elements (translation: paragraph 0027), each first element comprising a first extension (figure 8, element 19) and a first outer wall (figure 8, i.e. the left vertical wall of the extension (19) is an outer wall), and the second mold half comprises a set of parallel second 
wherein said first outer walls of the first elements of the first mold half together form a first outer wall of the first mold half and the outer walls of the second elements of the second mold half together form a second outer wall of the second mold half (figure 2, i.e. the outer walls of the first and second elements collectively form first and second outer walls of the mold halves (10, 11), respectively).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the integral single piece mold halves of Baldwin into mold halves having a set of alternatingly parallel elements as taught by He, because making integral components separable requires only routine skill in the art, namely to allow easy access to damaged mold elements for replacement during maintenance. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP 2144.04(V)(C).

Regarding claim 4, Baldwin further discloses herein each adjusting slat of the plurality of adjusting slats (64, 66) has a plurality of recesses (figure 5, element 82) configured to receive the 

Regarding claim 6, Baldwin further discloses wherein the holder is provided with a first and a second inner wall in the longitudinal direction, which respectively serve as a first stop and a second stop for the first and the second outer wall of the corresponding mold half if none of the plurality of adjusting slats serves as stop for the corresponding outer wall (figure 1 as annotated below, i.e. the holder (28) has first and second inner walls, where if the slats (64, 66) were not present, the mold halves (24, 26) would ultimately contact and stop at the first and second inner walls).

    PNG
    media_image1.png
    491
    821
    media_image1.png
    Greyscale

Annotated Figure 1 of Baldwin

Regarding claim 7, Baldwin further discloses wherein the plurality of adjusting slats is divided into two sets a first set and a second set, wherein the first set serves as a stop for the first outer wall and the second set serves as a stop for the second outer wall (figure 2, i.e. a first set of slats (64) serve as a stop for the first mold half (24) outer wall, and a second set of slats (66) serve as a stop for the second mold half (26) outer wall).

Regarding claim 8, Baldwin further discloses wherein the adjusting slats in the first and second sets of the plurality of adjusting slats touch each other, and a t least one adjusting slat of the first set touches the first inner wall and at least one adjusting slat of the second set touches said second inner wall (figure 1, i.e. at least one adjusting slat (29) of the first and second sets of slats (64, 66) touch the inner walls of the holder to form the stop);

Regarding claim 9, Baldwin further discloses wherein the adjusting slats of the first and second sets of the plurality of adjusting slats that are located between the adjusting slats of the first and second sets of the plurality of adjusting slats that serve as the stop for the corresponding outer wall of the corresponding mold half, and the adjusting slat which touches the corresponding inner wall form a whole (figure 2 and column 3, lines 30-38, i.e. the preselected number of slats are adjusted as a whole).

Regarding claim 12, Baldwin further discloses wherein the holder is a block having at least one recess in the longitudinal direction provided to receive the plurality of adjusting slats (figure 1 as annotated above, i.e. a recess in the holder (28) forms the first and second inner walls, where said recess receives the slats (64, 66)).

Regarding claim 13, Baldwin further discloses the device further comprising displacement means (figure 1, element 30) for moving the first mold half relative to the second mold half (column 2, lines 47-51).

Regarding claim 14, the combination of Baldwin and He teach wherein the displacement means are integrated into the holder (Baldwin: figure 1, i.e. the displacement means (30) is integrated into the holder (28) via bolts) and are configured to engage slots provided in at least one of the first and second mold halves (Baldwin: figure 1, i.e. the mold halves (24, 26) have slots in the bottom that engage with the displacement means (30); He: figure 8, i.e. mold halves have slots in the bottom).

Regarding claim 15, as best as can be understood, He further teaches wherein the first and second mold halves respectively comprise a fist and second axis oriented in the longtiduinal axis (figure 2, i.e. the first and second mold halves (10, 11) are stacked longitudinally, which form longitudinal axes), and which are configured to attach to the first and second mold elements (figures 1 and 3, i.e. first elements of the first mold half are secured together via a shaft (6) that runs in the longitudinal direction, similarly, second elements of the second mold half are secured together with a shaft (6)).

Regarding claim 16, as best as can be understood, Baldwin further discloses the device further comprising at least two interconnected device, wherein the plurality of adjusting slats are interconnected by connecting elements (figures 4 and 5, i.e. two connecting elements (70) of an interconnected device connect the set of slats (64, 66) together).

Regarding claim 17, Baldwin discloses a device (figure 1) for bending material (20), comprising:
a mold (16) comprising a first (24) and a second mold half (26), each of which extend in a longitudinal direction of the device (figure 2), the first and second mold half enclosing a mold cavity extending in the longitudinal direction (figure 2, i.e. a longitudinal mold cavity formed between forming surface (60));
a holder (figure 1, element 28) configured to support the mold (figure 1, i.e. the holder (28) supports the mold (16));
a plurality of adjusting slats (68) movably positioned on the holder (figures 1 and 2), each of the plurality of adjusting slats being configured to form a stop for the first or second mold outer wall (figures 1 and 2 and column 2, lines 36-39); and
a grip (figure 5, element 94) configured to move the plurality of adjusting slats in the lateral direction (column 3, lines 30-38),
wherein the first and the second mold halves are configured to move relative to each other in the transverse direction on the holder (figure 1 and column 2, lines 47-50, i.e. the mold halves move in the transverse direction to adjust the mold cavity).
Baldwin discloses an integral first mold half and an integral second mold half (figure 2, i.e. each mold half (24, 26) is a single piece), Baldwin does not disclose the first and second mold halves comprising a set of alternatingly parallel elements.
However, in the same field of endeavor, He teaches an adjustable mold device (figure 2) having first and second mold halves (10, 11), the first mold half comprising a set of parallel first elements (translation: paragraph 0027), each first element comprising a first extension (figure 8, element 19) and a first outer wall (figure 8, i.e. the left vertical wall of the extension (19) is an outer wall), the second mold half comprising a set of parallel second elements (translation: paragraph 0027), each second element comprising a second extension (figure 8, element 19)  .
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the integral single piece mold halves of Baldwin into mold halves having a set of alternatingly parallel elements as taught by He, because making integral components separable requires only routine skill in the art, namely to allow easy access to damaged mold elements for replacement during maintenance. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP 2144.04(V)(C).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of He and Patuzzi (US 20080264135 A1).
Regarding claim 5, Baldwin discloses wherein the gripping means (figure 5, element 94) are configured to grip a variable number of the plurality of adjusting slats and to move the variable number of the plurality of adjusting slats in the longitudinal direction (figures 2 and 5 and column 3, lines 30-38, i.e. a variable number of slats (68) are adjusted longitudinally by the gripping means (94)).
Baldwin does not disclose the gripping means being driven electrically. However, in the same field of endeavor, Patuzzi teaches a device for bending material (figure 1), the device having cranks that are driven by motors (paragraph 0050, i.e. cranks driven by motors, where motors are electrical components).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the hand driven crank of Baldwin to be electrically driven by a motor as taught by Patuzzi, because applying a known technique to a known device ready for improvement to yield predictable results involves only routine skill in the art, namely converting hand operated cranks to motor operated cranks. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2433841 A, an adjustable mold device (figure 1) having shims (6) that adjust a mold cavity.
DE 3235775 A1, an adjustable mold device (figure 1) having shims (6, 7, 17) that adjust a mold cavity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725